        Case: 3:20-cv-00235-jdp Document #: 10 Filed: 05/05/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 HAKIM NASEER,
                               Plaintiff,
         v.                                                                 ORDER

 NURSE WEHRLE,                                                           20-cv-235-jdp

                               Defendant.


        I granted plaintiff Hakim Naseer leave to proceed on an Eighth Amendment medical

care claim against defendant Nurse Wehrle after concluding that the claim satisfied the

imminent-danger requirement of 28 U.S.C. § 1915(g). I also calculated Naseer’s initial partial

payment of the filing fee to be $1.25 and I directed him to submit that amount by April 29,

2020.

        Naseer has filed a motion for reconsideration of the initial-partial-payment assessment,

stating that although he receives monthly income, his account balance has been at zero for

years. See Dkt. 8. His trust fund account confirms this: any time he receives funds, they are

withdrawn for other filing fees he owes. See Dkt. 4. I granted a similar motion Naseer brought

in the last case he filed, see Dkt. 19 in case no. 17-cv-509-jdp, and I’ll do the same here because

I remain persuaded that he does not have the means to make the initial partial payment of the

fee. Naseer will still owe the $350 filing fee, paid in installments by the prison business office

using the mechanism described in 28 U.S.C. § 1915.
        Case: 3:20-cv-00235-jdp Document #: 10 Filed: 05/05/20 Page 2 of 2



                                         ORDER

       IT IS ORDERED that plaintiff Hakim Naseer’s motion for reconsideration, Dkt. 8, is

GRANTED. Plaintiff may proceed without any initial partial payment of the filing fee.

       Entered May 5, 2020.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          JAMES D. PETERSON
                                          District Judge




                                             2
